

117 HR 765 IH: VA Medical Center Facility Transparency Act
U.S. House of Representatives
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 765IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2021Mrs. Lesko (for herself, Mrs. Lee of Nevada, Mr. Luetkemeyer, and Mrs. Hartzler) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo require directors of medical centers of the Department of Veterans Affairs to submit annual fact sheets to the Secretary of Veterans Affairs on the status of such facilities, and for other purposes.1.Short titleThis Act may be cited as the VA Medical Center Facility Transparency Act.2.Information on medical facilities of the Department of Veterans Affairs(a)Fact sheetsThe Secretary of Veterans Affairs shall ensure that each director of a medical center of the Department of Veterans Affairs submits to the Secretary, the Committees on Veterans’ Affairs of the House of Representatives and the Senate, and the appropriate Members of Congress the following:(1)An annual concise, easy-to-read fact sheet containing, with respect to the year covered by the fact sheet:(A)Statistics regarding—(i)the number of veterans who were treated at a medical facility of the Department under the jurisdiction of the director;(ii)the number of appointments conducted by each such facility;(iii)the most common illnesses or conditions for which treatment was furnished;(iv)the satisfaction of veterans who were treated at each such facility;(v)how each such facility compares with other facilities with respect to the satisfaction of veterans who were treated at the facilities; and(vi)other matters the director determines appropriate.(B)A description of any successes or achievements experienced by such facilities, including—(i)actions taken to improve such facilities;(ii)actions taken to improve the access to and quality of the care provided at such facilities; and(iii)any other accomplishments determined appropriate by the director.(C)A description of special areas of emphasis or specialization by such facilities, such as efforts aimed at meeting the needs of women veterans, suicide prevention and other mental health initiatives, opioid abuse prevention and pain management, or special efforts on veteran homelessness, or other matters as the director determines appropriate.(D)A description of matters concerning such facilities that have previously been identified as deficient and needing remediation that are still in need of such remediation.(2)A quarterly fact sheet containing, with respect to the quarter covered by the fact sheet, the average wait time for veterans to receive treatment at the medical facility of the Department under the jurisdiction of the director.(b)AvailabilityEach fact sheet under subsection (a) shall be made publicly available—(1)in a physical form at the relevant medical facility of the Department in a conspicuous location; and(2)in an electronic form on the internet website of the facility.(c)Timing of fact sheetsThe fact sheets under subsection (a) shall be submitted during the first fiscal year beginning after the date that is 180 days after the date of the enactment of this Act and not less frequently than—(1)once each fiscal year thereafter with respect to the annual fact sheet under paragraph (1) of such subsection; and(2)once each fiscal quarter thereafter with respect to the quarterly fact sheet under paragraph (2) of such subsection.(d)Standardized formatThe Secretary shall establish a standard format for the fact sheets under subsection (a) to ensure that each director of a medical center of the Department carries out such subsection in a consistent manner.(e)DefinitionsIn this section:(1)The term appropriate Members of Congress means, with respect to a medical facility of the Department of Veterans Affairs about which a fact sheet is submitted under subsection (a), the Senators representing the State, and the Member, Delegate, or Resident Commissioner of the House of Representatives representing the district, that includes the facility.(2)The term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States.